 LOS GATOS Episcopal Homes Foundation d/b/a/ Los GatosMeadows and Service Employees InternationalUnion, Local No. 77, AFL-CIO. Case 32 CA 1822September 19, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOUpon a charge filed on May 29, 1979, by ServiceEmployees International Union, Local No. 77, AFL-CIO, herein called the Union, and duly served onEpiscopal Homes Foundation d/b/a Los GatosMeadows, herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 32, issued a com-plaint on June 5, 1979, against Respondent, allegingthat Respondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (I) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and noticeof hearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on April 20, 1979, fol-lowing a Board election in Case 32-RC-472 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about May 8, 1979, and at all times thereafter,Respondent has refused, and continues to date to re-fuse, to bargain collectively with the Union as theexclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnJune 14, 1979, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On June 22, 1979, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on June 29, 1979, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toNotice To Show Cause.Official notice is taken of the record in the representation proceeding,Case 32-RC-472, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4th Cir.1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(5th Cir. 1969); Interype Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967);Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir. 1968); Sec.9(d) of the NLRA, as amended.5Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, Respondent contends thatthe certification of the Union in the underlying repre-sentation case is invalid on the basis (I) of its objec-tion therein, (2) that the Board denied it due processby not directing an evidentiary hearing thereon, and(3) that the Board denied it due process by sustainingthe Regional Director's refusal to issue a complainton charges2filed by Respondent against the Unionalleging the same allegations of union misconduct ascontained in its objection.A review of the record herein, including the recordin Case 32-RC-472. reveals that, pursuant to a Stipu-lation for Certification Upon Consent Election, anelection was held on November 1, 1978, and resultedin a 28-to-24 vote in favor of the Union, with 5 chal-lenged ballots which were sufficient to affect the out-come of the election.Respondent and the Union filed timely objectionsto conduct affecting the results of the election. Re-spondent alleges that the Union threatened employ-ees with injury and harm if they failed to assist theUnion to win the election. The Union made the fol-lowing allegations: Respondent placed ineligible em-ployees on the Excelsior list; threatened employeeswith loss of employment if they supported the Union;made promises of benefits to employees to not sup-port the Union or vote for the Union; singled outunion adherents and publicly insulted them; madematerial misrepresentation of fact concerning theUnion and threatened to close the home if the Unionwon. The Union also alleged that the Board agentheld the election at a site and in a manner whichcreated an atmosphere of confusion, surveillance, andintimidation.On November 30, 1978, after investigation of thechallenged ballots, the Regional Director issued hisRecommendation on Challenged Ballots, in which itwas recommended that all five challenged ballots beopened and counted, and that a revised tally of bal-lots be issued. Thereafter, Respondent filed excep-tions to the Regional Director's Recommendation onChallenged Ballots.2 Case 32-CB-375.245 NLRB No. 2 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn January 30, 1979, the Board issued a Decisionand Order Directing the Regional Director To Openand Count Challenged Ballots. The five challengedballots were opened and counted on February 6.1979, and a revised tally of ballots was issued whichresulted in a 29-to-28 vote in favor of the Union.Subsequently, the Union withdrew its objections.On February 23, 1979, the Acting Regional Direc-tor issued his Report and Recommendations on Ob-jections in which he determined that Respondent'sobjection was without merit, and recommended thata certification of representative be issued to theUnion. Respondent filed timely exceptions to the Re-port and Recommendations on Objections, reiteratingits objection and requesting a hearing. On April 20,1979, the Board issued its Decision and Certificationof Representative, adopting the Regional Director'sfindings and recommendations.'It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.4All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or previ-ously unavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a California corporation with its placeof business in Los Gatos, California, is engaged in theoperation of a nonprofit retirement center. During thepast calendar year, Respondent received gross rev-enues in excess of $500,000, and purchased and re-3 Not reported in volumes of Board Decisions.4See Pittsburgh Plate Glass Co. v. N.LR.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).ceived, in interstate commerce, materials and suppliesvalued in excess of $50,000 from points outside theState of California.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.11. rTH I.ABOR ORGANIZATION INVO.VEI)Service Employees International Union, Local No.77, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.III. TE UNFAIR LABOR PRACTICESA. The Representation Proceedingi. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All employees employed by the Employer in thenursing, housekeeping, maintenance and dietarydepartments at the Employer's 110 Wood Road,Los Gatos, California facility; excluding officeclerical employees, registered nurses, guards andsupervisors as defined in the Act.2. The certificationOn November 1, 1978, a majority of the employeesof Respondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 32, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on April 20, 1979, and the Union continuesto be such exclusive representative within the mean-ing of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about April 21, 1979, and at alltimes thereafter, the Union has requested Respondentto bargain collectively with it as the exclusive collec-tive-bargaining representative of all the employees inthe above-described unit. Commencing on or aboutMay 8, 1979, and continuing at all times thereafter to6 LOS GATOS MEADOWSdate, Respondent has refused, and continues to re-fuse, to recognize and bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit.Accordingly, we find that Respondent has, sinceMay 8, 1979, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFEC'T OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section 1, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultry Company, Inc., 136 NLRB785 (1962); Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817; Burnett Con-struction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Episcopal Homes Foundation d/b/a Los GatosMeadows is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Service Employees International Union, LocalNo. 77, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. All employees employed by the Employer in thenursing, housekeeping, maintenance, and dietary de-partments at the Employer's 110 Wood Road, LosGatos, California, facility, excluding office clericalemployees, registered nurses, guards and supervisorsas defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since April 20, 1979, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about May 8, 1979, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Epis-copal Homes Foundation d/b/a Los Gatos Mead-ows, Los Gatos, California, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Service Employees Inter-national Union, Local No. 77, AFL-CIO, as the ex-clusive bargaining representative of its employees inthe following appropriate unit:All employees employed by the Employer in thenursing, housekeeping, maintenance and dietarydepartments at the Employer's 110 Wood Road,Los Gatos, California facility, excluding office7 DECISIONS OF NATIONAL LABOR RELATIONS BOARDclerical employees, registered nurses, guards andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representation ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its 110 Wood Road, Los Gatos, Califor-nia, facility copies of the attached notice marked"Appendix."5Copies of said notice, on forms pro-vided by the Regional Director for Region 32, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecu-tive days thereafter in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 32, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Ser-vice Employees International Union, Local No.77, AFL-CIO, as the exclusive representative ofthe employees in the bargaining unit describedbelow.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees inthe bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All employees employed by the Employer inthe nursing, housekeeping, maintenance anddietary departments at the Employer's 110Wood Road, Los Gatos, California facility, ex-cluding office clerical employees, registerednurses, guards and supervisors as defined inthe Act.EPISCOPAL HOMES FOUNDATIOND/B/A Los GATOS MEADOWS8